DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1, 4, 9-11, 15-17, 19, 22-25, 28, 30, 33-35, and 42 remain pending, of which claims 15-17, 19, 22-25, 28, 30, and 33-35 are withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 08 April 2022 has been entered.

Response to Arguments
Applicant’s arguments, see Pages 7-9 of the Remarks, filed 08 April 2022, with respect to the rejection of claims 39 and 40 under 35 USC 112(a), the rejection of claims 39-41 under 35 USC 112(b), and the rejections under 35 USC 103 over primary reference Eaton have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of reference Hou, as discussed in more detail below.

Claim Objections
Claim 1 is objected to because of the following informalities: regarding claim 1, the limitation “course” should be recited as “coarse”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, 9-11, and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the limitations “silica particles less than or equal to about 5 µm and coarse silica particles less than or equal to about 40 µm” render the claim indefinite, as they do not clearly define two sets of silica particles “fine” and “coarse” as claimed because he range “less than or equal to about 40 µm” overlaps “less than or equal to about 5 µm”. For the purposes of examination, the Examiner will consider the limitations to be met by a teach of a range that overlaps both “than or equal to about 5 µm” and “than or equal to about 40 µm”. 
Regarding claims 4, 9-11, and 42, they are rejected for being dependent on a rejected base claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 9, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Hou et al. (U.S. Patent # 4578150 in view of Yavorsky et al. (U.S. Patent Publication # 2004/0118765), hereinafter, “Hou” and “Yavorsky”.
	With respect to claims 1 and 4, Hou discloses a self-supporting fibrous matrix (“synthetic composite depth filter media”) consisting of one layer of a mixture of fibers of polyacrylonitrile (“polyacrylonitrile or polyacrylonitrile copolymers”) (Column 5, lines 3-21, 29-32 teaches “polyacrylonitrile” as fibers that can be used instead of cellulose), a silica filter aid consisting of fumed silica particles having a size less than about 1 micron (Column 5, lines 48-51; Column 6, lines 1-20), considered to be consistent with “silica particles less than or equal to about 5 µm and coarse silica particles less than or equal to about 40 µm”, and a neutral organic polymeric resin (Column 6, lines 40-43), which serves to flocculate the microparticles and increase their retention in the fibrous matrix (Column 6, lines 40-43), considered to be consistent with “wet strength resin”.  
Hou and the claims differ in that Hou does not teach the exact same proportions for the silica particle size as recited in the instant claims; however, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range silica particle size taught by Hou overlaps the instantly claimed proportions and therefore is considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in Hou, particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson, 65 USPQ2d 1379 (CAFC 2003).
Hou does not specifically teach that the polyacrylonitrile fibers are fibrillated.
Yavorsky discloses fibrillated fibers (Paragraph [0009]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was
effectively filed to modify the polyacrylonitrile fibers of Hou with fibrillation as taught by
Yavorsky because Hou teaches that improving retention of microparticles without loss during production or filtration operations is desirable (Column 4, line 65 through Column 5, line 2),  
and because Yavorsky teaches that depth filters which incorporate fibrillated fibers are capable of retaining particles of multiple size ranges (Paragraph [0011]).  
	With respect to claim 9, Hou teaches that the silica microparticulates are present at from at least 5 wt% and preferably 20-90 wt% (Column 6, lines 30-32), consistent with “over 0 to 90 wt% as claimed. 
With respect to claim 42, Hou teaches that the polyacrylonitrile fibers are present at greater than 50 wt% of the porous matrix, an implied range wherein the lower bound is considered to touch or encompass “about 50% by weight” as claimed.  
Hou and the claims differ in that Hou does not teach the exact same proportions for the polyacrylonitrile fiber weight % as recited in the instant claims; however, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the compositional proportions taught by Hou overlaps the instantly claimed proportions and therefore is considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in Hou, particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson, 65 USPQ2d 1379 (CAFC 2003).
Additionally, the Examiner submits that there is no evidence indicating such polyacrylonitrile % by weight are critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hou et al. (U.S. Patent # 4578150 in view of Yavorsky et al. (U.S. Patent Publication # 2004/0118765), hereinafter, “Hou” and “Yavorsky” as applied to claim 1, and further in view of Chen et al. (U.S. Patent # 5882517), hereinafter referred to as “Hou”, “Yavorsky”, and “Chen’” in the rejections below.
With respect to claims 10 and 11, Hou teaches that the organic polymer resin (“wet strength resin”) is present at preferably 1-3 wt% (“over 0 to about 5%”) of the fibrous media (Column 7, lines 63-68), but does not teach that the wet strength resin is embodied as claimed. 
Chen teaches including a binder resin embodied as melamine-formaldehyde (Column 5, line 51 through Column 5, line 13).
It would have been obvious to one of ordinary skill in the art at the time the invention was
effectively filed to replace the organic polymer resin (“wet strength resin”) of Hou with the melamine-formaldehyde wet strength resin as taught by Chen because Chen teaches that melamine-formaldehyde resin is an alternative strength resin as compared to polyalkene oxides (Column 5, lines 51-58, 67 through Column 6, line 13). Substitution of equivalents requires no express motivation (see MPEP 2144.06.II.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        29 April 2022